Up until the adoption of the assailed Municipal Ordinance No. 158 of 1947, as the majority opinion itself discloses, all of the requirements of Act No. 315 of 1946 were fully satisfied with reference to the annexation of both the Werner Park and the Country Club areas by the City of Shreveport. Separate petitions for the respective *Page 268 
areas, each signed by 25% in number of the resident property owners who represented 25% in value of the property and each bearing the necessary certificate of the Parish Assessor, were submitted to the council; more than ten days public notice of the petitions' filing was given; and a hearing on the proposed annexations was duly held.
Following the public hearing, the previously introduced Ordinance No. 158 of 1947, entitled "An Ordinance to enlarge the limits and boundaries of the City of Shreveport and to define the boundaries of the City of Shreveport as enlarged and extended" and which described both areas, came before the City Council in regular session for final consideration. At that time the council, with all five members present and voting, unanimously adopted it.
Within thirty days thereafter, and while the ordinance was being published in accordance with law, this suit was instituted, by interested citizens of the territory proposed to be annexed, pursuant to the authorization contained in Section 4 of Act No. 315 of 1946, which reads as follows:
"Any interested citizen of the municipality or of the territory proposed to be annexed thereto may, within thirty (30) the day period before said ordinance becomes effective, file suit in the District Court having jurisdiction over said municipality, to contest the proposed extension of the corporate limits and thequestion shall be whether said proposed extension isreasonable. *Page 269 
If the extension of boundaries is adjudged reasonable the ordinance shall go into effect ten (10) days after said judgment is rendered and signed unless a suspensive appeal therefrom has been taken within the time and manner provided by law. If the proposed extension be adjudged unreasonable the ordinance shall be vacated and the proposed extension shall be denied and no ordinances proposing practically the same extension shall be introduced for one year thereafter. A similar right of appeal from the judgment of the District Court annulling the ordinance shall be granted the municipality or any interested citizen as hereinabove provided." (Italics ours.)
The decision of the majority herein annulling said Ordinance No. 158 of 1947, as I appreciate it, does not result from a determination, unfavorable to defendant, of the question (raised by plaintiffs in their petition and which the quoted Section 4 states shall be presented in a suit of this kind) of whether the proposed extension is reasonable; nowhere does the opinion disclose a finding of unreasonableness in annexing the two areas. The decision results solely from a conclusion, which I maintain is unfounded both in law and logic, that separate ordinances were necessary for the annexation of the two noncontiguous areas.
Neither Act No. 315 of 1946 nor any other statute of this state (including the charter of the City of Shreveport), of which I have knowledge, contains a requirement *Page 270 
of that kind; and in the absence of any statutory or charter provision to the contrary the ordinance need not be confined to one of the two areas. Analogous here, but of course not decisive, is a statement of law found in 38 American Jurisprudence, verbo Municipal Corporations, Section 528, reading as follows:
"Whether a municipal corporation in granting franchise rights may include different franchise rights or purposes in the same ordinance depends primarily upon whether there is a restriction against confining an ordinance to one subject. It is generally conceded that in the absence of any statutory or charter provision to the contrary, an ordinance need not be confined to one subject, and accordingly, that any objection to an ordinance on the ground that more than one franchise is thereby granted must be based on provisions of a charter or the statutes. * * *"
True, in Act No. 315 of 1946 we find reference being made to "an ordinance," "the ordinance," and "said ordinance," the word being used in the singular number. But in each instance, it will be noticed, there appears in connection with the word the qualifying clause "enlarging the boundaries of a municipality." The ordinance under consideration, as shown by its title, purposes only to accomplish that end, namely, to enlarge the boundaries of the City of Shreveport by the annexation of the Werner Park and Country Club areas. *Page 271 
It is said in the majority opinion that a merging of the two areas for annexation in a single ordinance is sufficient in itself to render the ordinance unreasonable. Further, in support of that conclusion, the opinion reasons: "Certainly if the inclusion of one of the areas were held to be unreasonable, of necessity the ordinance would be annulled, for we have no way of determining whether the governing authorities of the city would have adopted the ordinance without the inclusion of both." I thoroughly agree that the whole ordinance must be declared null if one of the areas were decreed to be unreasonable. But all of that is entirely beside the point, because the annexation of neither of the areas has been held unreasonable. This court has not so ruled; the district court, in its formal judgment, specifically adjudged the extension reasonable; and the members of the council of the City of Shreveport, who serve at the will of the electorate of that municipality and who are thoroughly familiar with both areas, unanimously approved the entire proposal.
In this connection, since all of the council members agreed, as shown above, that the including of both areas was reasonable, what purpose would have been served by their adopting separate ordinances? The law does not require their doing of a vain and useless thing.
Rather than being unreasonable, the adoption of one ordinance for the annexing of the two areas, in my opinion, was *Page 272 
the only reasonable and logical method available to the city council. Section 8 of Act No. 315 of 1946 requires:
"Where the boundaries of a municipality have been enlarged or contracted the ordinance with reference thereto must define with certainty and precision the territory which it is proposed to include in or to exclude from the corporate limits as the case may be and said ordinance must also define the entire boundary as changed."
Where a number of separate tracts are sought to be annexed simultaneously to a municipality by separate ordinances, there could result, in view of the requirement that "said ordinance must also define the entire boundary as changed," much confusion and even absurd and ridiculous consequences.
Suppose, for example, six separate petitions are filed at one time for the annexation to a municipality of six separate areas. Of necessity, under the rules of procedure of the council, appropriate separate ordinances are immediately prepared, introduced, the notice of introduction given, each of which must, as required by Section 8, not only describe the territory proposed to be included but also define the entire boundary as changed by each. In so drafting the six separate ordinances unquestionably untold confusion would arise. However, assuming that they can be and are properly drafted, when the ordinances come on for adoption some days later and the council rejects Numbers 1, 2 and 3, obviously *Page 273 
that body would also be compelled to reject the remaining three, notwithstanding all members favor including the territory described, because the new boundaries as fixed therein contemplate and include the areas affected by the first three of the defeated ordinances.
Again, if the council adopted all six and thereafter the court, in a contest respecting them, decreed the first three to be invalid on the ground of unreasonableness, the remainder, for the reason above given with reference to the council action, must also be adjudged invalid.
The annulling of Ordinance No. 158 of 1947 on the ground assigned in the majority opinion, furthermore, can benefit no one. On the contrary expense to the city and much delay to all parties concerned will attend the council's later introduction, publishing, and adoption of the required new and separate ordinances.
I respectfully dissent.